Kingsway Financial Services Inc. Second Quarter Report to Shareholders For the quarter ended June 30, 2011 Kingsway Financial Services Inc. Page 1 Table of Contents: Management Discussion and Analysis Kingsway Financial Services Inc.’s Management Discussion and Analysis 3 Non-IFRS Financial Measures 3 Date of MD&A 3 Adoption of International Financial Reporting Standards 4 Acquisitions 6 Discontinued Operations 7 Change in Ownership 7 Second Quarter Results 8 Balance Sheet 12 Contractual Obligations and Related Contingencies 14 Liquidity and Capital Resources 14 Critical Accounting Estimates And Assumptions 15 Related Party Transactions 15 Disclosure of Outstanding Share Data 16 Summary of Quarterly Results 16 Supplementary Financial Information from Continuing Operations 16 Risk Factors 17 Internal Controls over Financial Reporting and Disclosure Controls & Procedures 17 Forward Looking Statements 17 Additional Information 17 Kingsway Financial Services Inc. Page 2 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Kingsway Financial Services Inc.’s Management Discussion and Analysis The following management’s discussion and analysis (“MD&A”) should be read in conjunction with:(i) Kingsway Financial Services Inc.’s (“Kingsway” or the “Company”) unaudited interim consolidated financial statements as at and for the three and six months ended June 30, 2011 together with accompanying notes, which have been presented in accordance with International Financial Reporting Standards (“IFRS”). This MD&A should also be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2010, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) set out on pages 50 to 102 in the Company’s 2010 Annual Report, and the annual MD&A for fiscal 2010 set out on pages 2 to 42 in the Company’s 2010 Annual Report, including the section on risk factors. The Company’s financial results contained herein are reported in U.S. dollars unless otherwise indicated and have been derived from financial statements prepared in accordance with IFRS. As required by the Canadian Accounting Standards Board, the Company adopted IFRS as its financial reporting framework effective for its fiscal year beginning January 1, 2011. The transition date to IFRS is January 1, 2010 and accordingly all prior period results and balances in the financial statements and the MD&A are restated from Canadian GAAP to comply with IFRS.Refer to the “Adoption of International Financial Reporting Standards” section below for a discussion of the impact of adopting IFRS. Non-IFRS Financial Measures The Company uses both IFRS and certain non-IFRS financial measures to assess performance. Securities regulators require that companies caution readers about non-IFRS financial measures that do not have a standardized meaning under IFRS and are unlikely to be comparable to similar measures used by other companies. Kingsway, like many insurance companies, analyzes performance based on underwriting ratios such as combined, expense and loss ratios. The loss ratio is derived by dividing the amount of net claims incurred by net premiums earned. The expense ratio is derived by dividing the sum of commissions and premium taxes and general and administrative expenses by net premiums earned. The combined ratio is the sum of the loss ratio and the expense ratio. A combined ratio below 100% demonstrates underwriting profit whereas a combined ratio over 100% demonstrates an underwriting loss. We believe that consistently delivering an underwriting profit is a key measure of performance of the underwriting business of a property and casualty insurance company. Although there is not a property and casualty industry defined standard that is consistently applied in calculating these ratios, the Company has historically included costs such as corporate office expenses and excluded premium finance revenues whereas other public companies have done otherwise in the calculation of their expense and combined ratios. Readers are therefore cautioned when comparing the Company’s combined ratios to those of other public companies as they may not have been calculated on a comparable basis. Date of MD&A Unless otherwise noted, the information contained in this MD&A is based on information available to management as of August 12, 2011. Kingsway Financial Services Inc. Page 3 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS The Canadian Accounting Standards Board requires all publically accountable companies to present their financial statements in accordance with IFRS as the replacement for Canadian GAAP for fiscal years beginning on or after January 1, 2011.Accordingly, the consolidated financial statements of the Company for the year ending December 31, 2011, will be prepared in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”). These unaudited consolidated financial statements were prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, (“IAS 34”) and are using the accounting policies which the Company expects to adopt in its consolidated financial statements for the year ending December 31, 2011 based on currently effective standards. The Company has also presented the following consolidated financial statements prepared on an IFRS basis together with reconciliations to previously reported amounts prepared on a Canadian GAAP basis: As at January 1, 2010 (transition date to IFRS) and June 30, 2010 and December 31, 2010: Balance sheets For the three and six months ended June 30, 2010 and the year ended December 31, 2010: Statements of Operations Statements of Comprehensive Income For the six months ended June 30, 2010 and the year ended December 31, 2010: Statements of Changes in Shareholders’ Equity Statements of Cash Flows As permitted by the U.S. Securities and Exchange Commission (“SEC”), the Company is not required to provide a reconciliation of its IFRS reported results to U.S. generally accepted accounting principles in its annual consolidated financial statements filed with the SEC. The IFRS consist of the International Financial Reporting Standards and International Accounting Standards (“IAS”) issued or adopted by the IASB together with interpretations issued or adopted by the International Financial Reporting Interpretations Committee (“IFRIC”) or its predecessor organization the Standards Interpretations Committee (“SIC”). IFRS is based on a conceptual framework similar to that of Canadian GAAP, but there are differences in recognition, measurement, and disclosure which have been identified and have been addressed in the course of implementing IFRS. In preparation for adoption of IFRS, beginning in November 2008, an IFRS Project Charter and Plan, approved by the Audit Committee, were implemented.All activities required to adopt IFRS were substantially completed in March 2011. Note 2 in the unaudited consolidated financial statements for the three and six months ended June 30, 2011 and 2010 contains a summary of the accounting policies that were consistently applied in preparation of the consolidated financial statements for all periods presented therein. The following describes the impact of adopting IFRS on the Company’s financial position and results of operations. IFRS 1, First-time Adoption of International Financial Reporting Standards, (“IFRS 1”) IFRS 1 provides guidance on adoption of IFRS from previously followed generally accepted accounting principles and generally requires that all IFRS in effect at the end of the first IFRS annual reporting period be applied retrospectively. However, IFRS 1 does require certain mandatory exceptions and permits certain optional exemptions to full retrospective application of standards in effect on the initial reporting date.In addition, this standard requires that its provisions be applied to the first annual IFRS financial statements as well as each interim financial report that is presented in accordance with IAS 34. Mandatory Exceptions The following mandatory exception was applied prospectively at January 1, 2010, the transition date. Hindsight has not been used to revise estimates made under Canadian GAAP and accordingly estimates previously made are consistent with their application under IFRS. The other mandatory exceptions are not applicable to the Company. Kingsway Financial Services Inc. Page 4 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Optional Exemptions The following optional exemptions that have an impact on the Company’s financial position at the transition date have been applied prospectively: a)IFRS 3, Business Combinations, (“IFRS 3”) The Company has elected to apply IFRS 3 prospectively to business combinations from the transition date of January 1, 2010.The classification and measurement of past business combinations have been based on acquisition date values and the goodwill carrying amount has been based on Canadian GAAP, subject to additional considerations under IFRS 1, Appendix B. b) Cumulative translation differences IAS 21, The Effects of Changes in Foreign Exchange Rates, requires an entity to determine the translation differences in accordance with IFRS from the date on which a subsidiary was formed or acquired. IFRS 1 allows cumulative translation differences for all foreign operations to be deemed zero at the date of transition to IFRS, with future gains or losses on subsequent disposal of any foreign operations to exclude translation differences arising from periods prior to the date of transition to IFRS. The Company has elected to deem all cumulative translation differences in the amount of $14.8 million to zero on the transition date to IFRS and the transition date will be the reference point for future foreign entity disposals. c)Designation of previously recognized financial instruments The Company has elected to measure its interest-bearing debt as at fair value, which is recorded as unrealized gain (loss) on fair value of debt in the statement of operations.Interest-bearing debt includes: · Senior unsecured debt: o 7.5% senior notes due 2014 o 6% senior unsecured debentures due 2012 · LROC preferred units · Subordinated trust preferred debt The debt instruments listed above had been measured at amortized cost under Canadian GAAP. The fair value election reduces an accounting mismatch in the Company’s statement of financial position because (a) the Company’s investment portfolio, largely consisting of interest-bearing bonds, shares interest rate risk with the Company’s interest-bearing debt, is classified as available for sale and is measured at fair value and (b) the Company manages and evaluates interest-bearing debt on the basis of its fair value. As a result, a previously unrecognized gain of $165.1 million is recognized at the transition date in retained deficit, which is reduced to a $50.1 million gain as of December 31, 2010, due to significant buy-back of debt instruments during 2010 as well as an increase in the Company’s debt fair value per unit during 2010. The per unit debt fair value has increased during 2010 as the debt nears maturity and also due to significant buy-backs. d) Share-based payments Awards granted under the Company’s stock option plan provide for graded vesting, whereby employees vest in the options over a period of time, generally 4 years.IFRS 2, Share-Based Payments, (“IFRS 2”) requires that in such cases each vesting tranche is treated as a separate grant resulting in accelerated expense recognition.Accordingly nil and $0.5 million has been charged to retained deficit as of the transition date and December 31, 2010 respectively, with a corresponding increase in contributed surplus as additional compensation expense. e) Other exemptions The Company has also elected to apply the following IFRS 1 exemptions prospectively on the transition date. There is no impact to the financial statements on adoption of these IFRS 1 elections. · IFRS 4, Insurance Contracts. The transitional provisions of the standard have been adopted. · IFRS 2 requirements for equity settled share-based payments related to options expected to vest will be estimated at the grant date and adjusted periodically beginning with the transition date. · Investments in Subsidiaries, Jointly Controlled Entities and Associates. Investment in subsidiaries will be based on Canadian GAAP carrying values as the deemed cost under IFRS in the separate financial statements issued on or after transition date. Kingsway Financial Services Inc. Page 5 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) The following describes the impact on the Company’s accounting and reporting policies on adoption of IFRS: a) IAS 27, Consolidated and Separate Financial Statements, (“IAS 27”) In July 2005, Kingsway Linked Return of Capital Trust (“KLROC Trust”), KL LP, Kingsway Note Trust (“KN Trust”), Kingsway ROC GP (“ROC GP”) and Kingsway ROC LLC (“ROC LLC”) were formed in order to provide investors with exposure to a note payable by Kingsway America Inc. (“KAI”) and to provide KAI with financing. The Company was a promoter of these entities. KLROC Trust issued 3,120,000 preferred units at Canadian $25 per unit in an initial public offering (LROC units). The net proceeds after issuance costs were used to purchase the note payable by KAI. Prior to June 30, 2010, these entities were considered variable interest entities (“VIE”) under Canadian GAAP, but the Company was not considered to be the primary beneficiary. The financial statements of these entities were not consolidated, and the Company accounted for its investments in them using the equity method. In July 2010, the Company purchased additional LROC units and beneficially owns and controls 74.8% of the issued and outstanding LROC units.The Company determined that the consolidated financial statements of the KLROC Trust, which financial statements include the accounts of the other aforementioned entities, should be consolidated with the financial statements of the Company beginning July 23, 2010 in accordance with Canadian GAAP. IAS 27 and SIC-12, Consolidation – Special Purpose Entities, (“SIC-12”) do not have a concept of VIE and require that a parent consolidate its investments in subsidiaries using the control model where the parent obtains the benefits from the subsidiaries activities. The Company has determined that, under IFRS, these entities were formed under trust agreements that strictly control their activities and the Company obtains the benefits of their activities. Accordingly under IFRS, the Company has consolidated the financial statements of KLROC Trust, which includes the accounts of the other aforementioned entities, beginning January 1, 2010, the IFRS transition date. b) IFRS 4, Insurance Contracts, (“IFRS 4”) IFRS 4 allows insurers adopting IFRS to continue with their existing accounting policies. IFRS also permits entities to continue to apply their existing policies for measuring insurance liabilities, subject to a liability adequacy test. Based on the qualitative and quantitative assessment, there is no significant impact of the adoption of IFRS 4. IFRS 4 introduces new disclosures, which will be included in the Company’s annual consolidated financial statements as at and for the year ending December 31, 2011. These disclosures include insurance risk sensitivity analysis showing the estimated impact on income and equity resulting from changes in relevant risk variables and assumptions used in preparing the analysis.New disclosures also include concentration of insurance risk, detailing management’s basis of determining insurance risk concentration. IFRS 4 does not permit off-setting of insurance liabilities against related insurance assets nor income and expenses to be offset from reinsurance amounts. c) IAS 36, Impairment of Assets, (“IAS 36”) IAS 36 requires the recoverable amount of an asset to be measured whenever there is an indication that the asset may be impaired. In addition, the standard also requires that intangible assets with indefinite lives and goodwill be tested for impairment annually, by comparing the carrying value with the recoverable amount irrespective of whether there is an indication of impairment. Under Canadian GAAP, an evaluation is performed whenever events or changes in circumstances indicate the carrying amount may not be recoverable. At December 31, 2010, Kingsway had intangible assets and goodwill with carrying values of $40.7 million and $3.3 million, respectively. The Company has performed the impairment test at December 31, 2010 for intangible assets and goodwill based on IAS 36 requirements and has concluded that no impairment provision is warranted. Going forward, the Company will perform the annual impairment test for intangible assets and goodwill at year end or whenever there is an indication that the asset may be impaired. d) IFRS 2, Share-Based Payments, (“IFRS 2”) IFRS 2 requires that forfeitures of equity settled share-based payments which have been granted, are estimated at date of grant and re-estimated each period based on actual experience to determine the compensation expense over the vesting period. The Company has changed its method which was based on actual forfeitures at period end over the vesting period. The estimated periodic compensation expense may differ from the prior accounting policy. ACQUISITIONS On January 4, 2010, the Company and its subsidiary, KAI, acquired certain assets of Itasca Financial, LLC (“Itasca”), a property and casualty insurance industry advisory firm, owned and controlled by Mr. Larry Swets, a former director and current Chief Executive Officer and President of the Company. The consideration for the assets purchased is equal to $1.5 million cash and one million restricted common shares of the Company, payable in three annual installments (refer to note 14 for additional details). Goodwill of $2.5 million was recognized related to the purchase. Kingsway Financial Services Inc. Page 6 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) Effective June 30, 2010, the Company made an investment in JBA Associates, Inc. (“JBA”) for approximately $16.3 million, following which the Company has a 100% interest in JBA. JBA is a managing general agency based in New Jersey that specializes in assigned risk automobile insurance. The acquisition allows the Company to benefit from its institutional knowledge of non-standard automobile and assigned risk business and expand in the agency market. Goodwill of $0.5 million was recognized related to the purchase. An intangible asset was recognized related to the purchase of JBA of $11.7 million related to retention of buyout customers and contract renewals. Subsequent to the acquisition, JBA was renamed Assigned Risk Solutions, Ltd. (“ARS”). DISCONTINUED OPERATIONS During 2010, the Company disposed of: · Jevco Insurance Company (“Jevco”); · American Country Insurance Company (“American Country”); and · American Service Insurance Company, Inc. (“American Service”). For further information on the Company refer to the Corporate Overview on pages 3 to 5 of the 2010 Annual Report. Each of the operations above is considered to be discontinued operations and is recorded as such in the statement of operations under the item “Loss from discontinued operations, net of taxes”. In this Management Discussion and Analysis, unless otherwise disclosed, only continuing operating activities of Kingsway are included. CHANGE IN OWNERSHIP On March 30, 2011, KAI sold all of the issued and outstanding shares of its wholly owned subsidiary Hamilton Risk Management Company (“Hamilton”) and its subsidiaries, including Kingsway Amigo Insurance Company, to HRM Acquisition Corp., a wholly owned subsidiary of Acadia Acquisition Partners, L.P. (“Acadia”), in exchange for a $10.0 million senior promissory note due March 30, 2014, a $5.0 million junior promissory note due March 30, 2016, and a Class B partnership interest in Acadia, representing a 40% economic interest. As of June 30, 2011, certain HRM management and an independent third party hold Class A partnership interests in Acadia representing an 11% and 49% economic interest, respectively. KAI is acting as the general partner of Acadia. As general partner, KAI has control of the policies and financial affairs of Hamilton, therefore, Kingsway has continued to consolidate the financial statements of Hamilton. During the second quarter of 2011, HRM Acquisition Corp. merged into Hamilton. Kingsway Financial Services Inc. Page 7 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) SECOND QUARTER RESULTS The following information throughout the MD&A presents the financial results as continuing operations unless otherwise specifically stated as discontinued operations. The following table presents the Company’s sources of net loss and combined ratios for the three months and six months ended June 30, 2011 and 2010: Three months ended June 30: Six months ended June 30: (in millions of dollars except per share values) Change Change Gross premiums written $ $ )% $ )% Underwriting loss – Underwriting segment ) ) )% ) ) % Gross margin – Agency and Non-underwriting and Corporateand Other segments ) ) % ) ) % Investment income )% )% Net realized gains - )% - )% Unrealized gain (loss) on fair value of debt ) % ) % Share of loss of associate ) - n/m ) - n/m Miscellaneous (loss) income ) )% ) )% Gain (loss) on buy-back of debt ) % )% Interest expense )% )% Amortization of intangibles )% )% Income tax expense (benefit) ) % ) ) % Loss from continuing operations ) ) % ) ) % Net loss ) ) % ) ) % Diluted loss per share - continuing operations ) ) % ) ) % Diluted loss per share - net loss ) ) % ) ) % Book value per share )% )% Combined ratio % n/m- not meaningful Premiums Three months ended June 30: Six months ended June 30: (in millions of dollars) Change Change Gross premiums written $ )% $ )% Net premiums written $ )% $ )% Net premiums earned $ )% $ )% Kingsway Financial Services Inc. Page 8 Kingsway Financial Services Inc. Management Discussion and Analysis For the three months and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands of U.S. dollars, except for per share amounts) The following table provides a breakdown of gross premiums written by line of business: Three months ended June 30: Six months ended June 30: (in millions of dollars) Non-Standard Automobile $ % $ % $ % $ % Property (including liability) % Total Personal $ % $ % $ % $ % Commercial % Total Gross Premiums Written $ % $ % $ % $ % Gross premiums written decreased by 36.3% in the second quarter to $32.0 million (35.3% to $74.4 million year to date) from $50.2 million in the second quarter last year ($115.0 million prior year to date). The significant reduction in premium volume across all segments is a reflection of the Company’s strategy of discontinuing certain lines of business and terminating unprofitable business. The Company reported decreases in gross premiums written in the major lines of business. Non-standard automobile decreased by 40.7% (38.4% year to date) in the second quarter compared to the same period last year reflecting the Company’s decision to terminate unprofitable business and exit certain lines of business. Non-standard automobile continues to be the Company’s primary line of business, accounting for 85.3% of gross premiums written for the three months ended June 30, 2011 (87.5% year to date) compared to 91.6% for the three months ended June 30, 2010 (91.8% prior year to date). Investment Income Three months ended June 30: Six months ended June 30: (in millions of dollars) Change Change Investmentincome $ $ )% $ $ )% For the three months ended June 30, 2011, investment income, excluding net realized gains, was $1.2 million compared to $2.7 million for the same quarter of 2010, a 55.6% decrease (59.3% decrease to $2.2 million compared to $5.4 million year to date). The decrease in investment income was primarily a result of decline in interest income on the fixed income securities portfolio due to lower yields as well as the smaller size of the portfolio as a result of reduction in premiums written. Net Realized Gains The table below presents a summary of the net realized gains for the three months and six months ended June 30, with comparative figures: Three months ended June 30: Six months ended June 30: (in millions of dollars) Change Change Fixed income investments $
